LETTS, Judge.
This is an appeal from an adjudication of delinquency for arson. The applicable statute, section 806.01(1), Florida Statutes (1989), provides:
(1) Any person who willfully and unlawfully, by fire or explosion, damages or causes to be damaged:
[[Image here]]
(b) Any structure, or contents thereof, where persons are normally present ... is guilty of arson in the first degree. (Emphasis supplied).
In the matter sub judice, no evidence whatsoever was adduced as to damage. As a consequence, this cause must be reversed.
REVERSED.